DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noxon et al. (9,998,581).
Noxon et al. disclose an elevator interface, communication, and control system and method, comprising: a first elevator car (204-1) configured to move through a first elevator shaft, the first elevator car comprising elevator doors configured to open and close; a first controller (206) in electronic communication with the first elevator car; a conversion module (264) in electronic communication with the first controller; and a first wireless access point (306) in electronic communication with the conversion module through a hardwired connection, the first wireless access point (306) being configured to wirelessly receive a first command from a first mobile computing device (208) via a wireless protocol (BLE), wherein the first wireless access point is configured to transmit the first command to the conversion module (264) (figures 1-3), the conversion module (264) is configured to transmit the first command to the first controller, and the first controller is configured to transmit the first command to the first elevator car (204-1).
Noxon et al. disclose the elevator interface, communication, and control system, wherein the wireless protocol is Wi-Fi (abstract).
Noxon et al. disclose the elevator interface, communication, and control system, wherein the first mobile computing device is a tablet computer or a smart watch (column 2, lines 18-24).
Noxon et al. disclose the elevator interface, communication, and control system, wherein the first mobile computing device (208) is configured to display parameters of the elevator interface, communication, and control system (figure 3).
	Noxon et al. inherently disclose the elevator interface, communication, and control system, wherein the elevator doors open or close in response to the first command (column 3, line 63 – column 5, line 34).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-16, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noxon et al.
Noxon et al. are discussed above.  Noxon et al. discloses a second elevator car (204-2) configured to move through a second elevator shaft.
Noxon et al. do not disclose the use of Optic cables nor a display in the elevator.
However, Official Notice is taken with respect to it being well known in the art for utilizing fiber optic cabling for communication.
Official Notice is taken with respect to it being well known in the art to provide a display device located in the first elevator car.   Official Notice is further taken with to it being well known to have elevators with multiple decks.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings well known teachings with Noxon et al., because the merely provides a type of high speed data transmission cabling.
 Further since Noxon et al. provide displaying user information on devices or a wall, it would obvious that one could provide a display in the elevator to provide user information. 
	Providing a second, third or fourth wireless access point in electronic communication with the conversion module through the hardwired connection, the second, third, or fourth wireless access point being configured to wirelessly receive a command from one of the second, third, or fourth mobile computing devices via the wireless protocol, is merely a duplication of parts.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   Although the reference does not disclose a plurality of access points and mobile devices, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
 	Further the location of the wireless access point would not provide any patentable significance.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
9/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837